

117 SRES 350 ATS: Recognizing and celebrating the 200th anniversary of the entry of Missouri—the “Show Me State”—into the Union as the 24th State.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 350IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Blunt (for himself and Mr. Hawley) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and celebrating the 200th anniversary of the entry of Missouri—the Show Me State—into the Union as the 24th State.Whereas the 200th anniversary of the entry of Missouri into the Union as the 24th State marks a time for Missourians and all people of the United States to remember the past and celebrate the future, including recognizing the significant contributions of the State of Missouri to the culture, governance, and intellect of the United States;Whereas Congress and President James Monroe approved statehood and entry into the Union for the Missouri Territory on August 10, 1821, making it the Nation’s 24th State and the Gateway to the West;Whereas the City of Jefferson, lying on the Missouri River, was named the Missouri State capital in 1821 for President Thomas Jefferson, the third President of the United States;Whereas the State served as the Gateway to the West, symbolized by the Gateway Arch in St. Louis, Missouri, representing a new beginning for so many people in the United States and marking the beginning for Lewis and Clark, the Pony Express, the Oregon and Santa Fe Trails, and individuals venturing West to test their luck in the Gold Rush;Whereas, despite the State’s role in some dark moments in the history of the United States, Missouri proves that we can have a brighter future, as evidenced by the fact that as commander of the District of Southeastern Missouri, General Ulysses S. Grant utilized the Mississippi River to combat Confederate forces, and Francis Preston Blair, Jr., who later became a United States Senator, fought for the Union and organized the protection of Jefferson Barracks in St. Louis, which contributed to the Confederate defeat in Missouri; Whereas General John Pershing, born in Laclede, Missouri, was president and first captain of the West Point class of 1886, became a 5-star general and commander of the American Expeditionary Forces (AEF) during World War I and served as the Chief of Staff of the United States Army from 1921 to 1924;Whereas Missouri is the birthplace of President Harry S. Truman, the 33rd President, who— (1)served as a captain in World War I, a United States Senator, and Vice President before succeeding President Franklin D. Roosevelt;(2)oversaw the end of World War II and rocketed the United States to the international stage through his foreign policy, including the founding of the United Nations and the North Atlantic Treaty Organization (NATO) and the recognition of Israel; and(3)promoted the advancement of civil rights by desegregating the United States Armed Forces and forbidding racial discrimination in Federal employment;Whereas, in Fulton, Missouri, Winston Churchill drew the line between free Western democracies and the growing threat of communism in his famous Sinews of Peace speech, where he popularized the term Iron Curtain;Whereas Missouri is the home to the national treasures of Alley Mill and the Ozark National Scenic Riverways, the patchwork of the Mark Twain National Forest, the Sainte Geneviève National Historical Park, and the Lake of the Ozarks, all of which are cherished by Missourians;Whereas the unique terrain of forested hills, wetlands, resource-rich soil, and vast farmland and the critical Mississippi, Missouri, and Osage Rivers established the Show Me State as a leader in agriculture and commerce and a dominant producer of soybeans, corn, cotton, rice, cattle, swine, and poultry in the United States and as a home to nearly 95,000 farms that cover 2/3 of the State;Whereas Missourians have shown their unwavering patriotism to the United States through their dedicated service and selfless sacrifice for the protection of our Nation, with more than 410,000 veterans and 36,000 active duty and reserve personnel in the State;Whereas Missouri is the site of the National World War I Museum and Memorial, which began when leaders in Kansas City, Missouri, raised more than $2,500,000 in just 10 days to commemorate the men and women who served in the war, and the site was dedicated by the Allied commanders in 1921, and recognized as the National Museum and Memorial by Congress in 2014; Whereas, in the 200 years since the birth of Missouri as a sovereign State, the citizens of Missouri have made many significant achievements in agriculture, art, athletics, industry, literature, music, science, and many other important areas;Whereas St. Louis debuted and popularized to the world groundbreaking and life-changing innovations while it was host to the Louisiana Purchase Exposition in 1904, where the world marveled at—(1)the ice cream cone;(2)the radiophone, the first wireless telephone;(3)the telautograph, the precursor to the modern-day fax machine;(4)the X-ray machine;(5)the personal automobile;(6)the first public airship flight in the United States;(7)Dr. Pepper;(8)peanut butter; and(9)iced tea;Whereas Missouri is also known for different types of barbecue across the State, the roots of which can be traced back to the early 1900s in Kansas City, Missouri when Henry Perry opened the city’s first barbecue restaurant, later passing the legacy on to Charlie Bryant;Whereas Missouri's barbecue history also includes other greats such as George Gates and Otis Boyd; Whereas, the birthplace of great minds, Missourians have contributed to our society and economy through technological and agricultural advancements, including—(1)James Ferguson, born in Wakenda, Missouri, an inventor and entrepreneur who is best known for creating the Liquid Crystal Display (LCD);(2)Jack Kilby, born in Jefferson City, Missouri, an engineer who invented the microchip and was a corecipient of the Nobel Prize for Physics;(3)Bill Lear, born in Hannibal, Missouri, an inventor and businessman who created the Lear Jet, the first mass produced business jet; and(4)George Washington Carver, born in Diamond, Missouri, whose contributions to the agricultural industry changed the way crops are grown;Whereas Missouri, home to Branson, known for its shows and live entertainment, has produced numerous renowned artists in the areas of music, writing, acting, television, radio, and visual art, including—(1)Maya Angelou, born in St. Louis, Missouri;(2)Yogi Berra, born and raised in St. Louis, Missouri;(3)Chuck Berry, born and raised in St. Louis, Missouri;(4)Walter Cronkite, born in St. Joseph, Missouri and raised in Kansas City, Missouri;(5)Walt Disney, raised in Marceline, Missouri and Kansas City, Missouri;(6)Thomas Hart Benton, born in Neosho, Missouri;(7)Rush Limbaugh, born and raised in Cape Girardeau, Missouri;(8)Phyllis Schlafly, born and raised in St. Louis, Missouri;(9)Mark Twain, born in Florida, Missouri and raised in Hannibal, Missouri;(10)Tennessee Williams, raised in St. Louis, Missouri; and(11)Porter Wagoner, born and raised in West Plains, Missouri;Whereas Missouri is world renowned for its rich jazz and blues history, which began in the 1920s when artists from around the country were attracted to Kansas City, Missouri during Prohibition and the Depression years, and includes legends such as Count Basie, Andy Kirk, Charlie Parker, Joe Turner, and Mary Lou Williams;Whereas Missouri was the host of the 1904 Summer Olympics—the first Olympics held in the United States;Whereas Missouri is the birthplace of the Negro National League, the first successful, organized, professional African-American baseball league in the United States that not only changed the game of baseball, but also our Nation, and is the home of the Negro Leagues Baseball Museum in Kansas City;Whereas the major league sports teams of Missouri exhibit an impressive level of athleticism and sportsmanship and have won several national championships, including—(1)the Kansas City Chiefs in 1970 and 2020;(2)the Kansas City Royals in 1985 and 2015;(3)the St. Louis Blues in 2019; and(4)the St. Louis Cardinals in 1926, 1931, 1934, 1942, 1944, 1946, 1964, 1967, 1982, 2006, and 2011;Whereas August 10, 2021, marks the 200th anniversary of the statehood of Missouri; andWhereas this bicentennial is a monumental occasion to celebrate and commemorate the achievements of the great State of Missouri: Now, therefore, be itThat the Senate recognizes and celebrates the 200th anniversary of the entry of Missouri into the Union as the 24th State. 